                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                            Alexandria Division


UNITED STATES OF AMERICA,                      )
                                               )
v.                                             )      Crim. No. 1:16-CR-42
                                               )
ARDIT FERIZI,                                  )
                    Defendant.                 )
                                               )

     REPLY IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE
                 PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)

       The government agrees that Ardit Ferizi is undeniably at increased risk of

severe illness from the novel coronavirus, which is tearing through this country and

the nation’s federal and state prisons and local jails. 1 Indeed, in its response to his

Motion for Compassionate Release, the government concedes that Mr. Ferizi “has

established ‘extraordinary and compelling reasons to warrant a [sentencing]

reduction’ under 3582(c)(1)(A)(i) because his medical conditions increase his risk of

suffering serious complications from COVID-19.” Dkt. 95 (Gov’t Resp.) at 12. The

government also acknowledges that Mr. Ferizi “has largely been successful during

his sentence so far” and that he has “completed a substantial number of programs,

including drug treatment. . . ” Id. at 20. Furthermore, the government agrees that

Mr. Ferizi’s PATTERN score—which the government describes as a “predictive

algorithm used by BOP to assess a prisoner’s recidivism risk and programming



1Pamunkey Regional Jail, which houses state prisoners as well as federal pretrial
detainees in the Eastern District of Virginia, is currently experiencing an outbreak
of Covid-19.
                                           1
needs”—is “low risk.” Id. at 19. In sum, the government acknowledges both that Mr.

Ferizi has met the statutory standard set forth in § 3582(c)(1)(A)(i) – extraordinary

and compelling reasons that warrant a sentence reduction – and that Mr. Ferizi

presents little risk to the public and has demonstrated a commitment to

rehabilitation while incarcerated.

      Nonetheless, the government opposes Mr. Ferizi’s motion principally on

practical grounds arising from his foreign nationality, the inability of the U.S.

government to monitor his conduct if released to his country, and the lack of a “viable

alternative to BOP custody.” Id. at 14, 21. In essence, the government proposes that

this Court abdicate its statutorily defined role and defer to the BOP—precisely the

opposite of what Congress intended when it enacted the First Step Act almost two

years ago. The government also speculates, without basis, that it will be safer for Mr.

Ferizi to remain in prison than to return his family home in Kosovo.

      This Court should reject the government’s invitation and discount the

government’s opposition to Mr. Ferizi’s motion for at least the following reasons:

First, as the government acknowledges, Mr. Ferizi is at high risk for developing

serious illness or dying should he contract COVID-19 because he falls into at least

two CDC-defined high risk categories for COVID-19. Second, far from subsiding, the

coronavirus pandemic is mushrooming, with confirmed cases nationwide passing 6.3

million, with inmates disproportionately impacted by BOP’s failure to manage the

crisis in its facilities, as it has tested only a fraction of those in its custody. Third,

this Court should roundly reject the government’s attempt to upend the



                                            2
compassionate release process Congress laid out in the First Step Act of 2018.

Fourth, Mr. Ferizi, who was a teenager when he committed this offense, has been

amply punished and he has demonstrated that he has matured and is ready to be

safely return home to his family in Kosovo. Fifth, releasing Mr. Ferizi actually favors

public safety and would serve the interests of justice.

      1. Mr. Ferizi is at high risk for serious illness—even death—should he
         contract COVID-19.

      With a BMI of 30, Mr. Ferizi is clinically obese. This condition places him at

risk of serious illness should he contract COVID-19, regardless of age. 2 Indeed reports

show that “[E]ight months into the pandemic, obesity has turned out to be one of the

clearest predictors of a difficult battle against covid-19, for reasons that may vary

from person to person.” 3 Mr. Ferizi also has asthma for which he takes an

immunosuppressant, which also renders him high risk according to the CDC.

Accordingly, it is no surprise that the government has conceded that Mr. Ferizi has

established   “extraordinary   and   compelling    circumstances”    for   purposes   of

3582(C)(1)(A)(i). See Dkt. 95 (Gov’t Resp.). Likewise, district judges, including in

this district have granted compassionate release for defendants suffering from




2 Center for Disease Control, Coronavirus Disease 2019 (COVID-19): People with
Certain Medical Conditions (updated Aug. 14, 2020), available at
<https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html>.
3 One man’s battle show why obesity and COVID-19 are a toxic mix, Washington

Post, September 4, 2020, available at
https://www.washingtonpost.com/health/coronavirus-obesity-
risks/2020/09/04/0f370980-e22f-11ea-b69b-64f7b0477ed4_story.html; article
attached as Reply Exh. 2.
                                           3
obesity and asthma. See e.g., United States v. Vaughn, No. 3:18CR22-07-REP (E.D.

Va, July 27, 2020) (Dkt. 308) (granting compassionate release for obese defendant);

see also United States v. Camp, No. 3:06-cr-12-RLY-WGH (S.D. Ind. Aug. 10, 2020)

(Dkt. 16 at 5) (granting compassionate release and noting “the United States concedes

that Mr. Camp has presented extraordinary and compelling circumstances

supporting release in that he is obese.”); United States v. Latney, 1:19-cr-202-AJT,

doc. 36 at 5 (granting compassionate release for 25-year old asthma sufferer noting

that Mr. Latney uses an albuterol inhaler as needed and a nebulizer twice a week).

      While not addressed in the government’s response because by its own

admission “his obesity on its own plainly increases his risk of severe illness,” Gov’t.

Resp. at 13, Mr. Ferizi also suffers from mental health disorders, including PTSD,

which render his time in prison more punishing than it otherwise would be.

Additionally, there is evidence that mental disorders exacerbate a person’s

vulnerability to COVID-19.       See Dkt. 94 (Supplement to pro se Motion for

Compassionate Release) at 16.

      In sum, Mr. Ferizi has shown that he faces specific increased risks of severe

illness and death due to the coronavirus and these constitute extraordinary and

compelling reasons for his compassionate release.

      2. The coronavirus pandemic in this country remains a present
         danger—even more so within the BOP.

      The Court is no doubt of aware of the data that shows that the COVID-19

coronavirus is continuing to spread around the country and in the BOP. Coronavirus

deaths have climbed to more than 189,000 deaths in the United States and the CDC

                                          4
Director has predicted another surge in the fall and winter. 4 In short, this crisis is

far from over and the BOP has proven itself thoroughly incapable of protecting those

within its care.

      The best proof that BOP cannot control the spread of the coronavirus is that

BOP has not controlled the spread of the coronavirus—now more than six months

into this pandemic. Instead, judges across the country have described prisons as

“powder kegs for infection” that allow “the COVID-19 virus to spread with uncommon

and frightening speed.” United States v. Rountree, 1:12-CR-0308-LEK, 2020 WL

2610923, at *5 (N.D.N.Y. May 18, 2020); see also United States v. Young, NO. 4:16-

40036-TSH, 2020 WL 2514673, at *2 (D. Mass. May 15, 2020) (“[T]he virus can appear

suddenly and spread quickly in the prison population”). And, despite efforts at

containment, BOP is getting no better at protecting inmates as the months pass. 5

FCI Seagoville stands as a stark example of how quickly the virus spreads in prison:

on June 23rd, the prison had just two confirmed COVID-19 cases, as shown by a data-

tracking project at the University of Iowa College of Law. 6 A week later there were



4
  CDC director predicts this fall and winter will be 'one of the most difficult times
we've experienced in American public health, Business Insider, July 14, 2020
available at <https://www.businessinsider.com/cdc-director-robert-redfield-deadly-
coronavirus-surge-fall-winter-2020-7>.

5 See The Marshall Project, A State-by-State Look at Coronavirus in Prisons (updated
Aug.          28,         2020,        3:15         PM),           available      at
<https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-
coronavirus-in-prisons> (finding nearly 110,000 cases among prisoners and increases
week-over-week from the week of June 14 to the week of August 11).
6 Univ. of Iowa College of Law, Compassionate Release Work, Graphing Active COVID

Cases in the BOP (Aug. 13, 2020) (available at: https://bit.ly/3gkiPde).
                                           5
89 cases. 7 Two weeks later, 418 cases. 8 Three weeks later, 893 cases. 9 By August

13th, FCI Seagoville had 1379 inmates infected. 10 The facility houses only 1,640

inmates, meaning an infection rate of 84%. FCI Seagoville is not alone. In June, FCI

Lompoc posted an infection rate of 86%. 11 FCI Elkton peaked on July 22nd with an

infection rate of 59%. 12 FCI Butner Low: 66%. 13 These are the confirmed numbers,

but medical experts suspect, due to insufficient testing and a lack of transparency,

the figures in prisons are actually much higher. 14

      These staggering numbers are confirmed more widely by the American Medical

Association (AMA). In July, the AMA confirmed what defense attorneys have been

telling courts across the country for months: “COVID-19 case rates have been

substantially higher and escalating much more rapidly in prisons than in the U.S.




7 Id.
8 Id.
9 Id.
10 Compassionate Release Work.
11 Id. (showing 896 cases on June 21); see also Bur. of Prisons, Population Statistics,

available at <https://www.bop.gov/mobile/about/population_statistics.jsp> (stating
FCI Lompoc’s population is 1,035 inmates).
12
   Compassionate Release Work. (showing 1,070 infections); see also Population
Statistics (listing 1,813 inmates).
13 Compassionate Release Work. (showing 723 infections); see also Population

Statistics (listing 1,090 inmates).
14 Medical News Today, COVID-19 cases 5 times higher in prisons than general

population, (July 15, 2020), available at
<https://www.medicalnewstoday.com/articles/covid-19-cases-5-times-higher-in-
prisons-than-general-population> (“While these numbers are striking, we actually
think the disparities within prisons is much greater . . . [because] [s]ome prisons are
not reporting any cases; others are not even testing inmates.”).
                                           6
population.” 15 The AMA concluded there is no dispute—it is vastly more dangerous

in prison than in the population at large. 16

      Against this backdrop, the government concedes that there has been an

“outbreak” at Mr. Ferizi’s facility but asserts that the virus has not yet reached his

particular housing unit. See Gov’t Resp. at 13. (conceding that “there is an outbreak

at USP Lewisburg” but noting that noting that Mr. Ferizi’s unit “remains

unaffected.”). This is of cold comfort to Mr. Ferizi, who knows that BOP can move

him from one unit to another unit and indeed, from one prison to another prison,

without a moment’s notice. Moreover, the government cannot truly know if the virus

has infiltrated Mr. Ferizi’s unit where it concedes that the Lewisburg staff are only

testing inmates who show symptoms, id. at 4, despite it now being common

knowledge that the virus can be transmitted by people who are totally

asymptomatic. 17

      Not only is the infection rate much higher within prisons, as one judge in this

district noted, there is “growing evidence of BOP’s chronic mismanagement of its

vulnerable population during the COVID-19 pandemic.” Woodard v. United States,



15
  B. Saloner, Ph.D., et al., Covid-19 Cases and Deaths in Federal & State Prisons, J.
Am. Med. Assoc. (July 8, 2020), available at <https://bit.ly/3jD9PBZ>.
16 Id.
17 See, e.g, Apoorva Mandavilli, “Infected but Feeling Fine: The Unwitting

Coronavirus Spreaders,” New York Times (March 31, 2020), available at
https://www.nytimes.com                 2020/03/31/health/coronavirus-asymptomatic-
transmission.html; see also CDC, “How Coronavirus Spreads” webpage, available at
https://www. cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.
html?CDC_AA_refVal=https%3A%2F            %2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fprepare%2Ftransmission.html


                                            7
No. 2:12-CR-105-RAJ, 2020 WL 3528413, at *3 (E.D. Va. June 26, 2020) (internal

citation omitted). Accordingly, it defies the reality of the pandemic to conclude that

Mr. Ferizi is not at risk. BOP inmates have died of the coronavirus in facilities where

only a few cases were confirmed. 18 Young, apparently healthy BOP inmates have

died of the virus. 19 The threat to Mr. Ferizi remains clear and pressing.

      3. Congress expressly intended for Mr. Ferizi to seek this Court’s
         intervention.

      The government suggests this Court should deny Mr. Ferizi relief because it is

too burdensome for vulnerable inmates like Mr. Ferizi to seek the intervention of the

courts under the circumstances of this pandemic. See Gov’t Resp. at 10 (suggesting

the courts should defer to the “BOP’s efforts”). Congress prescribed access to the

courts as the remedy here and it did so because it was dissatisfied with the BOP’s

management of the compassionate release process.         See U.S. DOJ OIG, Federal

Bureau of Prisons’ Compassionate Release Program, at 11 (2013) (surveying BOP

handling of compassionate release program and concluding that “BOP does not

properly manage the compassionate release program, resulting in inmates who may

be eligible candidates for release not being considered.”). Congress’ intent was to

“Increas[e] the Use and Transparency of Compassionate Release” as it pointedly

titled the section of the First Step Act amending § 3582(c)(1)(A), § 603(b). First Step



18For example, an inmate died of COVID-19 at Oakdale II FCI, which has reported
only seven inmate cases and nine staff cases. See https://www.bop.gov/coronavirus/.
19See Bur. of Prisons, Press Release re: death of 37-year-old Mohamed Yusuf at
Lompoc FCI on May 25, 2020 (May 29, 2020).

                                          8
Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (emphasis added).

Thus, Congress expressly authorized inmates like Mr. Ferizi to seek redress from this

Court and expressly instructed that this Court need not defer to the “BOP’s efforts.” 20

This Court should reject the government’s invitation to upend Congressional intent

by deferring to the BOP.

      4. Mr. Ferizi can be released safely.

      A teenager when he committed this offense, Mr. Ferizi has demonstrated that

over the past five years, he has matured and that he has used his time in prison

productively. The government does not dispute that Mr. Ferizi has availed himself

of a variety of classes, has completed drug treatment, and has a “low risk” PATTERN

score. Mr. Ferizi has more than amply demonstrated that he is ready to be released,

a factor which favors his compassionate release. See United States v. Crowell, No.

16-107-JJM-LDA, 2020 WL 4734341 at *2 (D.R.I. Aug. 14, 2020) (“the Court

concluded] that it [was] appropriate to release Mr. Crowell [because] the risk that

[he] will reoffend has diminished . . . [and] ‘[d]uring this brief period, he has presented

no management concerns.”) (internal citation omitted); see also United States v.

Chapman, No. 09-CR-0741, 2020 WL 2850984 at *2 (N.D. Ill. June 2, 2020) (reducing



20 Though the government claims otherwise, courts actually are well-versed in
making the kind of fact-based inquiry that is necessary to decide a motion for
compassionate release like Mr. Ferizi’s. Fact-based determinations about a
particular defendant’s circumstances are what sentencing courts do every day. See
18 U.S.C. §§ 3553(a) & 3582(c). It is worth repeating that Congress specifically
assigned to the courts the task of conducting the compassionate release assessment
when moved by an inmate whose plea to the BOP went unanswered or was denied.
See First Step Act § 603(b); 18 U.S.C. § 3582(c)(1)(A).

                                            9
Chapman’s sentence to time served because “[h]is BOP adjustment reports indicate

that ‘[he] interacts appropriately with staff and inmates [and] [h]e is not considered

to be a management concern.’”).

      The government suggests that it is not safe for Mr. Ferizi to return home to his

own family in Kosovo and that it would be safer for him to remain in federal prison.

While, like the United States, Kosovo has cases of coronavirus, the country has a

lower infection rate than the United States. 21 Moreover, the government’s spurious

speculation disregards the plain fact that BOP facilities are categorically less safe

than residing in a single family home in the general population.

      Instead of acknowledging the clear risks inherent to Mr. Ferizi remaining in

prison, the government instead speculates that ICE might delay in returning Mr.

Ferizi immediately and that Kosovo might implement a travel restriction. Gov’t.

Resp. at 14. Currently, there is no bar to Mr. Ferizi’s return. These purported

concerns are of no moment to the instant motion. If the Court grants Mr. Ferizi’s

motion, he will be returned to Kosovo in due course and reunited with his family who

will welcome him home with open arms.         Once at home, Mr. Ferizi can safely

quarantine in his childhood bedroom, which Mrs. Ferizi has maintained for him with



 There have been 13,748 cases and 538 deaths in Kosovo, a country of about 1.85
21

million people, making the rate of COVID-19 cases approximately 739 per 100,000
people (compared to the United States' rate of 1,871 per 100,000 people). World
Health Organization, Kosovo (Sep. 5, 2020, 10:33 AM
CEST) https://covid19.who.int/region/euro/country/xk; Center for Disease Control,
United States COVID-19 Cases and Deaths by State (Sep. 4, 2020 12:16 PM
EST) https://covid.cdc.gov/covid-data-tracker/#cases.



                                         10
the ardent hope that he will return home. See Exh. 1 to Reply (photo of Mr. Ferizi’s

room in his family home in Kosovo).

      Furthermore, the government requests that if the Court grants release, it

should order Mr. Ferizi to quarantine in BOP before release. So, on the one hand,

the government suggests that Mr. Ferizi will be safer in prison than at home, but in

the same breath suggests that he must quarantine in prison before he is returned to

Kosovo. The only reason to request a BOP-controlled quarantine is that, despite its

specious suggestion that return to his family home Kosovo is less safe than prison,

the government knows what is by now is common knowledge: congregate settings like

prison are not safe places in which to protect against coronavirus. Indeed, “multiple

courts have concluded that most of the recommended measures to prevent infection

are impossible or not feasible in prison.” United States v. Davis, No. 3:13-cr-00045-

RLY-CMM (Dkt. 86 at 6) (S.D. Ind. August 7, 2020); see also United States v.

Zukerman, No. 16-cr-194-AT, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (“Given

that inmates at Otisville live in close quarters, social distancing is impracticable if

not impossible, making it difficult for Zukerman to protect himself from the spread of

this dangerous and highly contagious virus.”); United States v. Pabon, No. 17-165-1,

2020 WL 2112265, at *5 (E.D. Pa. May 4, 2020) (“Prisons are ill-equipped to prevent

the spread of COVID-19”).

      Finally, the government argues that the Court should deny Mr. Ferizi’s motion

because he will not be subject to supervision by U.S. Probation. For a number of

reasons, the Court should reject the government’s argument. First, Mr. Ferizi has



                                          11
provided every indication during his period of incarceration that he has matured and

is no longer the impulsive and impressionable teenager that committed the

underlying offense.   Second, his prosecution itself – in which Mr. Ferizi was

apprehended outside of the United States and brought here to face federal criminal

charges – makes clear that Mr. Ferizi will not be “outside the reach of the

government” if he were to be returned to Kosovo. Third, the government’s argument

proves too much, because it implies that Mr. Ferizi should never be released from

U.S. custody. This Court’s sentence, however, necessarily envisions a day when Mr.

Ferizi will be returned to his home country. We simply believe that now is the time

for that to occur, given the significant danger from COVID-19 that the government

admits Mr. Ferizi faces while in BOP custody. Finally, the government is well aware

that Kosovo authorities are fully equipped to supervise Mr. Ferizi. Indeed, members

of Kosovo’s law enforcement flew to the United States to debrief Mr. Ferizi following

his arrest for this offense. There is no question that—to the extent there is any

concern—the United States government can request that Kosovo’s authorities

supervise Mr. Ferizi when he is returned to Kosovo. 22

      5. Releasing Mr. Ferizi would foster public safety and serve the
         interests of justice.




22
  Moreover, Kosovo and the U.S. have an extradition treaty to "agree to extradite to
each other persons sought by authorities in the Requesting State for prosecution or
for imposition of a sentence for an extraditable offense." Extradition Treaty, Kos.-
U.S., art. 1., Mar. 29, 2016, T.I.A.S. No. 19-613; https://www.state.gov/wp-
content/uploads/2019/06/19-613-Kosovo-Extradition.pdf.



                                         12
      The rampant spread of coronavirus through the nation’s prison system puts

everyone at risk, not just inmates and staff. Staff and attorneys who enter facilities

return home at the end of the day to be near their loved ones. They and their families

shop, eat, exercise, attend churches and otherwise interact with their communities.

The highly virulent coronavirus can be transmitted during any of those interactions,

from within the prison to those outside and vice versa. 23 See, e.g., Woodard, 2020 WL

3528413, at *3 (E.D. Va. June 26, 2020) (“the Court finds that the risks that would

be presented by Petitioner’s continued incarceration outweigh the risks of releasing

him to home confinement”) (citing United States v. Davis, No.: ELH 20-09, 2020 WL

1529158, at *4 (D. Md. Mar. 30, 2020) (“‘This pandemic is shedding a bright light on

the extent of the connection between all members of society: jails, prisons and other

detention facilities are not separate, but are fully integrated with our community.’”

(quoting Mar. 25, 2020 Ltr. from Johns Hopkins Faculty to (Maryland) Gov. Hogan)).

New information suggesting that the coronavirus may be airborne has even more

alarming implications for the disease’s spread through institutions like a prison, and,

therefore for the communities that surround them. 24


23  For example, one study found that movement in and out of the Cook County
(Illinois) Jail was associated with 15.9 percent of COVID-19 cases in Chicago and 15.7
percent of COVID-19 cases in Illinois. See Michael Ollove, How COVID-19 in Jails
and Prisons Threatens Nearby Communities, PewTrusts (July 1, 2020), available at
<https://rb.gy/ilizfn>.
24On July 7, 2020, the World Health Organization confirmed that there is emerging
evidence that the coronavirus can be transmitted through droplets that float in the
air. See Erdman, WHO Confirms There’s ‘Emerging Evidence’ of Airborne
Transmission of Coronavirus, CNN (July 8, 2020) (WHO confirmation came after
open letter from 239 scientists seeking more recognition of possibility that the novel
coronavirus can linger in the air for some time). Further, a study published in JAMA
                                          13
        This community risk must be assessed in light of the other factors in this case.

Mr. Ferizi was just a teenager when he hacked into a retail database. And while he

shared the information, he did not post the threatening post. He did not directly

threaten or injury any of the victims. Instead, in a spectacular lack of judgment

indicative of his juvenile mindset, he provided the information he obtained to a

member of ISIL. He understands that by doing this, he set in motion a series of

events that caused the victims psychological harm. He has demonstrated his remorse

for his conduct in his private conversations with his family and by cooperating as best

he could with both U.S. and Kosovar law enforcement.

        Having been tortured in a Malaysian prison and now imprisoned thousands of

miles from home during a cataclysmic global health crisis, Mr. Ferizi has been justly

punished for his crime. For these reasons, additional imprisonment is not needed to

achieve deterrence. Even the Justice Department concedes that further deterrence

is not achieved by requiring Mr. Ferizi to serve additional time under the current

threat to his health and well-being: “[P]rison sentences (particularly long sentences)

are unlikely to deter future crime. Prisons actually may have the opposite effect . .

.” 25


Internal Medicine on September 1, 2020 found that, in comparing 128 individuals on
two buses “airborne spread of SARS-CoV-2 seems likely to have contributed to the
high attack rate in the exposed bus.” Ye Shen, PhD, et al., Community Outbreak
Investigations of SARS-CoV-2 Transmission Among Bus Riders in Eastern China,
JAMA        Internal    Medicine      (Sept.    1,      2020),    available     at
<https://jamanetwork.com/journals/jamainternalmedicine/fullarticle/2770172>.
25U.S. DOJ Nat’l Instit. of Justice, Five Things About Deterrence (June 5, 2016) at 1,
available at <https://nij.ojp.gov/topics/articles/five-things-about-deterrence>.

                                           14
      Mr. Ferizi has demonstrated through his actions he is ready to return to his

family in Kosovo. Having already served what is a significant sentence, Mr. Ferizi

should not be required to continue to risk his health, and possibly his life, solely to

satisfy a term of years with no further deterrent benefit.


                                        Respectfully submitted,

                                        Ardit Ferizi
                                        By Counsel

                                        _______/s/________
                                        Elizabeth Mullin
                                        Virginia Bar Number 86668
                                        Assistant Federal Public Defender

                                        Office of the Federal Public Defender
                                        1650 King Street, Suite 500
                                        Alexandria, Virginia 22314
                                        (703) 600-0879 (T)
                                        (703) 600-0880 (F)
                                        Elizabeth_Mullin@fd.org (email)


                          CERTIFICATE OF SERVICE

       I hereby certify that on September 8, 2020, I will electronically file the
foregoing pleading with the Clerk of the Court using the CM/ECF system, which will
then send a notification of such filing (NEF) to all counsel of record.

       Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy
of the foregoing pleading will be delivered to Chambers within one business day of
the electronic filing.

                                        By Counsel


                                        _______/s/_______
                                        Elizabeth Mullin
                                        Virginia Bar Number 86668
                                        Assistant Federal Public Defender


                                          15
